              Case 2:20-cr-00033-JCC Document 101 Filed 10/14/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0033-JCC
10                              Plaintiff,                    ORDER
11          v.

12   ATAKILTE BERHANE,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. On March 4, 2020, Mr. Berhane was
16   charged by indictment with conspiracy to distribute controlled substances and attempting to
17   provide contraband in prison. (Dkt. No. 33.) After a continuance, trial was scheduled for August
18   3, 2020. (Dkt. No. 51.) As a result of the COVID-19 pandemic’s impact in this district, the
19   Government moved to vacate the trial date and set a status conference to determine an
20   appropriate trial date. (Dkt. No. 74.) The Court granted the motion, scheduled a status conference
21   for September 8, 2020, and held that the time between the date of the Court’s order and the date
22   of the status conference was an excludable period under the Speedy Trial Act. (Dkt. No. 78.) As
23   a result of the pandemic’s continued impact in this district, the Court continued the status
24   conference until October 27, 2020. (Dkt. 84.)
25          Over the past six months, the COVID-19 pandemic has significantly impacted the
26   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of


     ORDER
     CR20-0033-JCC
     PAGE - 1
              Case 2:20-cr-00033-JCC Document 101 Filed 10/14/20 Page 2 of 3




 1   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court

 2   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the

 3   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 4   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 5   improved such that the Court can resume a limited number of in-person criminal jury trials.

 6   Chief Judge Martinez has concluded that:

 7          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 8          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 9          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
10
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. Accordingly, the Court SETS this matter
11
     for trial on May 10, 2021. Further, the Court FINDS the ends of justice served by continuing trial
12
     to this date outweigh Defendant’s and the public’s interests in a speedy trial. See 18 U.S.C.
13
     § 3161(h)(7)(A). The reasons for this finding are:
14
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
15
                spectrum of jurors to represent a fair cross section of the community, which would
16
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
17
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
18
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
19
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
20
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
21
     Accordingly, the Court ORDERS:
22
            1. Trial in this matter is scheduled for May 10, 2021.
23
            2. The pretrial motions deadline is March 22, 2021.
24
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
25
                proposed jury instructions, and proposed verdict forms—must be submitted no later
26


     ORDER
     CR20-0033-JCC
     PAGE - 2
             Case 2:20-cr-00033-JCC Document 101 Filed 10/14/20 Page 3 of 3




 1             than Monday, April 12, 2021.

 2         4. The period from July 31, 2020, when the Court first granted a continuance based on

 3             the impact of COVID-19, until May 10, 2021, is an excludable time period under 18

 4             U.S.C. section 3161(h)(7)(A).

 5         5. The status conference scheduled for October 27, 2020 is VACATED.

 6

 7         DATED this 14th day of October 2020.




                                                      A
 8
 9

10
                                                      John C. Coughenour
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0033-JCC
     PAGE - 3
